DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 4/26/2022, with respect to Kim in view of Desai failing to teach or suggest the third component in claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 7, 9, 12-13, 15-16 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0251956) in view of Desai et al. (US 2011/0045030); rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Kim in view of Desai and further in view of Nozawa et al. (US 2009/0054543); rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Kim in view of Desai and further in view of Miyaki et al. (US 2002/0114993) and Lee et al. (US 2005/0187369); and rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Kim in view of Desai and further in view of Park et al. (US 2015/0307752) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a solid electrolyte composition comprising, among other things, an inorganic solid electrolyte and a high polymer binder, wherein the high polymer binder is formed of a hard segment, a soft segment and a third component being a repeating unit having at least a functional group selected from a carboxylic acid group, a sulfonic acid group, a tertiary amino group, a cyano group, a hydroxyl group and a metal alkoxide group, and wherein a content of the repeating unit is 5 to 30 mol % in the total polymer.
The closest prior art includes Kim et al. (US 2006/0251956) which generally discloses a polyurethane ([Abstract]) but, as convincingly argued by the applicant in the Remarks filed 4/26/2022, Kim fails to teach or suggest a further third component in addition to the soft and hard segments as claimed.  Further, none of the prior art teach or suggest the claimed third component in a solid electrolyte composition.
With respect to claim 14, reasons for indicating allowable subject matter were previously stated in the Final Office Action mailed 2/9/2022 on P13-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/11/2022